Citation Nr: 0409439	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  01-01 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for loss 
of sensation in distribution of the greater auricular nerve, 
from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from January 1952 to December 
1953.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2000 decision by the RO 
which, in part, granted service connection for the disability 
now at issue on appeal under the provisions of 38 U.S.C.A. 
§ 1151, and assigned a 10 percent evaluation, effective from 
March 5, 1999.  


REMAND

The veteran's representative submitted additional VA 
outpatient records to the RO in February 2004, prior to 
certification of the appeal to the Board.  However, it does 
not appear that these records were considered by the RO and, 
moreover, a supplemental statement of the case (SSOC) was not 
promulgated.  The veteran's attached request to have his 
appeal forwarded to the Board can not be construed as a 
waiver under 38 C.F.R. § 20.1304, as the appeal had not been 
certified to the Board.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  

2.  After the requested development has 
been completed, the RO should review the 
veteran's claim, taking into 
consideration the newly submitted 
evidence.  The RO should adjudicate the 
merits of the claim based on all the 
evidence of record and all governing 
legal authority, including the VCAA of 
2000 and implementing regulations, and 
any additional information obtained as a 
result of this remand.  In considering 
the rating to be assigned, consideration 
should be given to the case of Fenderson 
v. West, 12 Vet. App. 119 (1999) which 
held that at the time of an initial 
rating, separate staged ratings may be 
assigned for separate periods of time 
based on the facts found.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, and given the opportunity to 
respond thereto.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in the VCAA or other 
legal precedent.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


